Citation Nr: 0839142	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  02-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to an initial (or staged) rating in excess of 
50 percent for service connected post-traumatic stress 
disorder (PTSD).

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to September 21, 
2005.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  He is the recipient of the Purple Heart, among other 
commendations.  

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for PTSD, 
assessing it at 50 percent from November 27, 2000, the date 
the RO received the veteran's claim.  The RO issued a notice 
of the decision in August 2001, and the veteran timely filed 
a Notice of Disagreement (NOD) as to the rating assigned in 
October 2001.  Subsequently, in May 2002 the RO provided a 
Statement of the Case (SOC), and thereafter, in July 2002, 
the veteran timely filed a substantive appeal.

The veteran requested a Central Office hearing, which was 
held in May 2003 where the veteran presented as a witness 
before the undersigned veterans law judge.  A transcript of 
the hearing is of record.  On appeal in October 2003, the 
Board remanded the case for additional development, to 
include providing proper Veterans Claims Assistance Act 
(VCAA) notification, obtaining VA and non-VA psychiatric 
treatment records, and affording a VA examination to 
determine the current severity of the veteran's PTSD.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
November 2005. 

Again before the Board in April 2006, the Board remanded the 
case for additional development, to include providing proper 
VCAA notification, obtaining records from the Social Security 
Administration (SSA) and the veteran's vocational 
rehabilitation folder, adjudication of the intertwined claim 
for service connection for diabetes mellitus, and performing 
an Industrial and Social Survey Examination.  

The RO thereafter in April 2008 granted TDIU, effective from 
September 21, 2005, and issued an SSOC to this effect in June 
2008.  The SSOC also continued the veteran's 50 percent 
rating for PTSD.  The RO issued a notice of the decision in 
September 2008, and thereafter, the veteran, through his 
accredited representative submitted a VA Form 646, wherein he 
challenged the effective date assigned for the TDIU rating.     

The RO has not yet issued an SOC addressing the veteran's 
claim for an earlier effective date for his TDIU, and 
therefore, the Board must remand this issue so that the RO 
can do so and provide him an opportunity to perfect an appeal 
of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board finds that the AMC/RO complied with the Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service connected PTSD has been manifested 
by occupational and social impairment with deficiencies in 
most areas due to suicidal ideation, continuous 
depression, impaired impulse control with irritability and 
rage episodes, difficulty adapting to stressful events and 
an inability to establish and maintain effective 
relationships; however, this disability is not 
characterized by total occupational and social impairment 
due to gross impairment of thought processes or 
communication, persistent delusions or hallucinations, an 
inability 

to maintain personal hygiene, disorientation or loss of names 
of self or close relatives. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent, 
but no more than 70 percent, for service connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The Board parenthetically notes that the RO 
issued a May 2006 VCAA letter, which the veteran, in an 
October 2008 letter, indicated that he never received.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2004 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of that his PTSD 
had increased in severity.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical (psychiatric) examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements relating to 
assignment of disability ratings and effective dates, the 
Board notes that the April 2004 letter did not apprise the 
veteran of this information.  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), however, the Court held that when VA has 
granted a service connection claim and the veteran thereafter 
raises a "downstream" issue, such as the initial rating or 
effective date assigned, as here, a duty to provide VCAA 
notification as to those issues does not attach because such 
a challenge does not constitute a new "claim" that would 
trigger VA's duties under the VCAA.  Dunlap, 21 Vet. App. at 
117 (holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  As the matter on appeal 
constitutes an issue that is "downstream" from the grant of 
service connection, according to VAOPGCPREC 8-2003 (Dec. 22, 
2003), the RO was under no duty to provide another VCAA 
letter.  Accordingly, no further notice is required with 
respect to the veteran's initial higher rating claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
July 2001 RO decision that is the subject of this appeal in 
its April 2004 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing proper VCAA notice together with readjudication of 
the claim, as demonstrated by the November 2005 and June 2008 
SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA psychiatric examinations, the most recent 
of which occurred in January 2008, which were thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9411 governs disability ratings for PTSD, and it provides for 
a 50 percent rating when a veteran has "[o]ccupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9411.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  Thus, "VA 
is required to consider a number of pertinent factors, such 
as the frequency, severity, and duration of the veteran's 
psychiatric symptoms."  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).    

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

b. Fenderson Appeal
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, 21 Vet. App. at 509-10 (quoting O'Connell 
v. Nicholson, 21 Vet. App. 89, 93 (2007)).  Under Fenderson, 
however, the Board gives consideration to all the evidence of 
record only from the date of the veteran's claim.  See 
Fenderson, 12 Vet. App. at 126, 127.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
As reflected in a May 9, 2001 VA medical record, the veteran 
appeared angry regarding perceived injustices, and he 
conveyed that he had lost two jobs within only a few months.  
He denied homicidal ideation, but endorsed having "wild" 
mood swings.  He had increased irritability and could not get 
along with people, although he continued to live with and be 
financially supported by his wife at this time.  

On July 5, 2001, the veteran underwent a VA psychiatric 
examination; the physician reviewed the claims file.  The 
veteran endorsed having flashbacks, avoidance behaviors and 
sleep disturbances, and the clinician observed the veteran's 
negative, angry, anxious and depressed affect.  He had had 
thoughts of harming himself, and he was intensely irritable.  
The veteran reported having no relationship with any of his 
six children and he could not get close to anyone.  He 
appeared appropriately dressed, with clear and coherent 
speech.  The veteran was oriented x3, and denied having 
hallucinations or delusions.  He had an intact memory, and 
based on his current PTSD symptoms, the examiner assigned a 
GAF score of 45.    

A July 12, 2001 VA medical record indicates that the veteran 
endorsed having nightmares, insomnia, hypervigilance, hyper 
startle response, irritability, avoidance behaviors and 
feelings of isolation.  At this time he appeared 
appropriately groomed, had normal speech and related well to 
the examiner.  Although he had a tense affect, it was an 
otherwise normal range.  The veteran denied having psychotic 
symptoms, and he was oriented x3 with an intact memory and 
normal abstract thinking.  The clinician assigned a GAF score 
of 50.    

An October 29, 2001 note relating to vocational 
rehabilitation indicates that the veteran had severe, chronic 
PTSD, and that he was extremely volatile and acted out of 
anger.  His personal life was described as unstable, and the 
clinician noted that the veteran's interest in web design was 
positive for him, but also furthered his isolation by 
allowing him to avoid direct contact with people.  

On November 7, 2001 the veteran underwent a psychiatric 
examination by the West Virginia Disability Determination 
Service.  At this time the veteran appeared appropriately 
dressed with proper hygiene.  He indicated that he had 
problems with interpersonal relationships, and that he did 
not get along well with people because of stress.  He tended 
to self isolate and preferred being alone, although he lived 
with his wife and one of his six children.  He did not 
perform house chores, but enjoyed partaking in his hobby of 
forming a veteran's website.  He had few friends and had 
moderate difficulty with social functioning.  The veteran 
endorsed having nightmares, sleep disturbances, depression, 
flashbacks, hypervigilance, and suicidal ideation; he denied 
experiencing homicidal ideation, delusions, phobias or 
hallucinations.  He was cooperative at this time, with normal 
speech, and was alert and oriented x4.  He had a restricted 
affect, but exhibited well-organized thoughts and good 
concentration.  The veteran had fair insight, average 
judgment, and markedly deficient recent memory; his remote 
and immediate memory were normal.  The clinician did not 
assign a GAF score, but gave the veteran a prognosis of 
"fair."

A November 13, 2001 SSA record noted that the veteran had 
PTSD with agoraphobia and severe depression for which he took 
anti-depressants and sleeping pills.  He appeared sad at this 
time.  

The veteran participated in a vocational rehabilitation 
program in 2002 to 2005, during which time he developed a 
website dedicated to connecting veterans from his unit.

In a December 2002 statement, the veteran indicated that he 
had short-term memory problems and difficulty holding his 
attention.  He had become a recluse and could not tolerate 
people.  He rarely would leave the house, although he had 
attempted to deliver papers on a shift at 2am in the morning, 
but was fired due to confrontations with his supervisors.    

A January 10, 2003 VA psychiatric report notes that the 
veteran expressed having difficulty with coping, isolation, 
irritability, sleeping, emotional numbing, relating to 
others.  The veteran expressed that his greatest regret about 
his service in Vietnam was "not dying."  A mental status 
examination disclosed that the veteran was alert and oriented 
x3, without suicidal or homicidal ideation at this time.  He 
was appropriately groomed, but was agitated, tearful, anxious 
and depressed.  The veteran exhibited normal thought and 
logical associations, without psychotic symptoms.  He had 
significant dissociative symptoms, to include "bizarre" 
sensory experiences, social isolation, avoidance behaviors, 
hypervigilance, hostility, concentration and attention 
problems, sleep disturbances and hyper startle response.  He 
would lose track of time, place and events and described 
feeling in a daze.  The examiner determined that the veteran 
had defects in concentration, memory problems, rage reactions 
and irritability.  He also concluded that the veteran's PTSD 
was worse than previously rated and that it had increased in 
severity.  He assigned a GAF score of 38.   

An April 7, 2003 VA medical note by a physician indicates 
that the veteran had depression, irritability, nightmares, 
flashbacks, and an unhealthy marriage of 35 years.  He had 
suicidal ideation in the past, and currently participated in 
group therapy in Baltimore.  He had no contact with his six 
children, and limited social support.  He appeared disheveled 
and was irritable and tense.  The veteran had clear speech, a 
labile mood with depression and anxiety.  He was alert and 
oriented x4, and the physician adjudged his memory and 
cognition to be intact.  The veteran had logical thought and 
denied having hallucinations or delusions.  He had limited 
judgment and fair insight.  The physician assigned a GAF 
score of 40.  

At his May 2003 Central Office hearing, the veteran testified 
that he had sleep problems, flashbacks, intrusive thoughts 
and suicidal ideations; he had no relationship with his 
children, wife or sister.  Hearing Transcript at 3, 4, 6, 7.  
He stated that he self-isolated and spent most of his time in 
his room alone.  Hearing Transcript at 3, 6, 7.  He would 
fish alone once in a while, and he avoided crowds.  Hearing 
Transcript at 9, 10.  He disliked authority figures and 
explained that he had gone "ballistic" at times when 
working.  Hearing Transcript at 11.  The veteran reported 
that he had had five jobs in the past five years.  Hearing 
Transcript at 11.  

A July 16, 2003 VA medical record similarly reports that the 
veteran had irritability, difficulties with his relationship 
and otherwise felt better when he was alone.  An October 24, 
2003 VA medical note again documents the veteran's agitation 
and irritability, with increased rage.  He admitted to 
forgetting to take his medications regularly, and stated that 
he "does have to fight down homicidal ideation" but denied 
plan or intent.  The clinician provided a GAF score of 40.      

A March 25, 2004 VA group therapy note indicates that the 
veteran had continued symptoms of anxiety and depressed mood.  
The veteran reported having periods of insomnia for several 
days straight, during which time he would furiously work on 
his website.  He denied having auditory or visual 
hallucinations at this time or any suicidal or homicidal 
ideations.  

An October 27, 2004 VA psychiatric report indicates that the 
veteran had a high level of PTSD symptoms, to include sleep 
problems, loss of interest, mood swings, wandering mind, 
irritability, concentration problems and relationship 
problems.  He endorsed having suicidal ideations in the past, 
and described the relationship with his wife as poor and 
distant.  He had troubled relationships with his six 
children.  The veteran enjoyed fishing and working on his 
website, but described having feelings akin to an emotional 
roller coaster.  A mental status examination reveled that he 
was alert and oriented x3, but appeared disheveled, scruffy, 
unkempt and odorous.  He had normal speech and thought 
patterns, but had a depressed and anxious mood.  He denied 
having current suicidal or homicidal ideation, and he 
exhibited fair insight and judgment.  His memory was intact, 
and based on these data the clinician assigned a GAF score of 
70.    

A February 7, 2005 VA Counseling Record indicates that the 
veteran had taken steps to further his goals of living more 
independently.  He sought to take some computer and writing 
classes, but did not complete them.  The evaluator also noted 
the success and satisfaction the veteran had from creating 
his website to connect veterans from his unit.  As reflected 
in the March 25, 2004 VA group therapy note, this volunteer 
activity gave the veteran a sense of purpose and proved to 
serve as a therapeutic outlet for him. 

On June 3, 2005 the veteran underwent a VA psychiatric 
examination; the clinician reviewed the claims file.  At this 
time the veteran was separated from his wife, which had 
occurred many times before.  He had difficulty getting along 
with people and was extremely irritable.  He had been 
arrested for domestic violence towards his children on one 
occasion, and he had times when he went through rages.  He 
had changed jobs and moved frequently, and he described 
feelings of stress when having to work with others.  He began 
operating his website in 2001.  The veteran appeared anxious, 
irritable, had labile moods, and he endorsed having poor 
sleep, nightmares, hypervigilance, and social withdrawal.  He 
had no friends except for the contacts he had made through 
his website.  He was casually groomed with normal speech and 
coherent thoughts.  The veteran denied having hallucinations 
and delusions, or suicidal or homicidal ideations.  He was 
alert and oriented x4, but had a fair to poor memory, fair 
insight and fair to good judgment.  The examiner offered a 
fair prognosis and assigned a GAF score of 45.  

The veteran underwent a VA Social and Industrial Survey in 
January 2008; the physician reviewed the claims file.  The 
veteran currently lived alone in a cabin in the woods in 
Alaska.  He was separated from his wife, who lived in another 
state; they had separated numerous times before.  He was 
estranged from his sister and two of his six children, with 
distant relationships with the remaining four children.  He 
reported having about 50 jobs in the past, but had been fired 
on numerous occasions due to his difficulties getting along 
with people.  He moved around a lot after his active service, 
and he last worked in 2000.  The veteran enjoyed fishing and 
photography, but had few friends; he also was a member of the 
Veterans of Foreign Wars (VFW).  

The veteran reported having nightmares and sleep 
disturbances, where he could sleep only about two hours at a 
time.  He was hypervigilant, irritable and chronically angry.  
The veteran admitted to having a domestic violence charge 
against him in 1999, where he had spent a few days in jail.  
He had difficulty with intimacy and stated that he had 
recurrent suicidal ideation.  During the mental status 
examination he veteran appeared unshaven and messy, with some 
missing teeth.  He had clear speech, but appeared defensive, 
with tangential and rambling thought process.  He endorsed 
feelings of loneliness as well as paranoid ideations, but he 
denied having delusions, hallucinations or homicidal 
ideations.  The veteran was alert and oriented x4, but 
indicated that his mood consisted of "ups and downs" and 
feelings of isolation.  He had an intact memory, limited 
judgment and fair insight.  He felt helpless and hopeless.  
Based on these data, the physician gave the veteran a 
"guarded" prognosis, noting that he had "serious" 
impairment of social and occupational functioning, without 
any likelihood of improvement.  He assigned a GAF score of 45 
and offered his opinion that the veteran unlikely would ever 
return to gainful employment because of his PTSD symptoms, 
especially anger and irritability.          

In an October 2008 statement the veteran indicated that he 
could not work, as he cracked under pressure, and therefore 
he had not worked since 2000.  He further conveyed that 
psychiatric services and medications did not work for him, 
although he had enjoyed partaking in one group program in 
Baltimore, where he could relate to the fellow veterans.  At 
this time the veteran also submitted various letters of 
support from veteran comrades of his, who offered high praise 
for the website the veteran created.  One individual, M.B., 
noted that he had known the veteran for about three years, 
but that "it has been very hard getting close to him. . . 
."  Another person, D.P., stated that she had observed the 
veteran's "reaction to stressful situations, periodic anger 
outbursts, inability to sleep (walking guard duty), periodic 
disruptive thought patters, etc."  D.P. also conveyed her 
impression that the veteran could not work successfully under 
any authority figure, and that the only reason he can run a 
successful website is because he can easily walk away and 
return to the project later if he becomes frustrated.      

b. Discussion
The Board determines that the evidence weighs in favor of the 
veteran's claim for an initial higher rating to 70 percent 
for service connected PTSD.  In particular, the medical 
evidence of record consistently has shown that the veteran's 
PTSD is manifested by extreme irritability, agitation, anger 
and rage episodes, volatility, and regular suicidal 
ideations, all of which are consistent with a 70 percent 
evaluation.  He has admitted to having been arrested for 
domestic violence back in 1999, and had thoughts of harming 
himself as far back as 2001.  The veteran similarly has 
demonstrated an inability to maintain effective 
relationships, as reflected by his continuous estrangement 
from his wife, six children and sister, as well as his self-
imposed isolation and reclusiveness.  He is unable to get 
along well with people face-to-face and does not have people 
close to him.  While the Board notes that he does have 
friends and supports with whom he makes contact through his 
website, even one of those individuals, M.B., has explained 
that it is very difficult to get close to the veteran.  He 
has demonstrated that he has difficulty adapting to stressful 
situations and dealing with figures of authority in a job 
setting, and it is notable that he has been unable to hold a 
job for the past eight years because of his irritability and 
anger problems.  On one occasion in July 2003 he espoused 
having homicidal ideations, and since then he has also begun 
to appear more unkempt and disheveled, all of which 
manifestations align most closely with the criteria set forth 
for a higher, 70 percent PTSD evaluation.  

The majority of the veteran's GAF scores throughout the 
duration of this claim also support the Board's 
determination.  These figures have ranged from a low of 38 in 
January 2003, to 40 in April 2003 and July 2003 (both of 
which scores represent "major impairment" in several areas, 
such as work, family relations, judgment, thinking or mood), 
and the veteran received GAF scores of 45 in July 2001 and 
January 2008, and a score of 50 in July 2001 (both of which 
reflect "serious impairment" in several areas, such as 
work, family relations, judgment, thinking or mood).  While 
the Board recognizes that on one occasion in October 2004 one 
clinician assigned a GAF score of 70 (reflecting only some 
mild symptoms), which could weigh against the veteran's 
claim, the Board views this single high GAF score as an 
anomaly in light of the other, consistently lower scores 
assigned both before and after October 2004.  The fact that 
this October 2004 clinician also observed at that time that 
the veteran appeared unkempt, scruffy, odorous, and had a 
depressed and anxious mood with troubled family relationships 
further undermines the Board's confidence in the accuracy of 
the GAF score assigned at that time.        

Additionally, the Board recognizes that at various times 
throughout the appeal, the veteran has appeared to have 
coherent speech and adequate dress, and has appeared to be 
alert and oriented, which could preponderate against an award 
of a higher evaluation in excess of 50 percent.  Again, 
however, when examining the evidence in totality, 
particularly, the veteran's social isolation, intense 
irritability, and inability to be around others, the Board 
concludes that notwithstanding those observations, the 
veteran's overall impairment as a result of his service 
connected PTSD most closely aligns with the 70 percent 
evaluation.  The Board determines that the evidence weighs 
against a rating in excess of 70 percent, as the record does 
not indicate that the veteran has "total" social or 
occupational impairment due to gross impairment of thought 
process or communication, persistent delusions or 
hallucinations, memory loss of self or names of close 
relatives or other such symptoms.  Instead, the veteran has 
been able to successfully maintain his website and has been 
able to engage in some social contacts, albeit limited and 
primarily through the Internet, and he has not complained of 
having delusions, hallucinations or other such symptoms.  
Accordingly, an initial higher rating of 70 percent, but no 
more than 70 percent, for service connected PTSD is granted. 

The Board has considered a VA social worker's opinion in 
January 2008 that the veteran unlikely would ever return to 
gainful employment because of his PTSD symptoms.  However, he 
did not state that the veteran's PTSD precluded substantially 
gainful employment and the GAF score of 45 assigned at that 
time is consistent with severe but not total industrial 
impairment.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994); Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995) pertaining to GAF scores.  Also, in addition 
to creating and enjoying a website, the veteran has indicated 
that he enjoys fishing and photography and is a member of the 
Veterans of Foreign Wars.  In considering all of the relevant 
evidence, the Board finds that, while the evidence supports a 
70 percent rating, the preponderance of the evidence is 
against a 100 percent evaluation.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  § 3.321(b)(1), which governs extraschedular 
ratings.  See also Hupp v. Nicholson, 21 Vet. App. 342, 355 
(2007).  The Board notes at the outset that the veteran is in 
receipt of a total disability rating based upon individual 
unemployability due to all of his service-connected 
disabilities.  With respect to his PTSD, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2007).  There has been no showing by the veteran 
that his service connected PTSD alone has necessitated 
frequent hospitalizations or has caused a marked interference 
with employment beyond that contemplated by the rating 
schedule.  Instead, the Board notes that the rating schedule 
for PTSD specifically contemplates occupational impairment 
caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Thus, in the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his PTSD pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

An initial (or staged) rating of 70 percent, but no more than 
70 percent, for service connected PTSD is granted subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

As noted in the introduction, by its April 2008 decision, the 
RO granted TDIU, effective from September 21, 2005.  The 
veteran thereafter in September 2008 indicated his 
disagreement with the effective date assigned, which the 
Board construes as a timely Notice of Disagreement with that 
determination.  38 C.F.R. § 20.201.  Because the RO did not 
thereafter issue a Statement of the Case, a remand for this 
action is necessary.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, this case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date 
earlier than September 21, 2005 for 
TDIU.  The Statement of the Case should 
include all relevant law and 
regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a 
substantive appeal. 38 C.F.R. § 
20.302(b) (2008).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


